OPINION — AG — ** CORPORATION ACT — NON PROFIT — ARTICLES OF INCORPORATION ** UNDER THE PROVISIONS OF THE OKLAHOMA GENERAL CORPORATION ACT, 18 Ohio St. 1001 [18-1001] ET SEQ., A FOR PROFIT CORPORATION MAY CHANGE ITS CORPROATE STATUS FROM PROFIT TO NON-PROFIT, OR VICE VERSA, BY AMENDMENT OF ITS ARTICLES OF INCORPORATION. OPINION NO. 71-114 IS NO LONGER VALID, IN LIGHT OF THE STATUTORY CHANGE ENACTED IN 18 Ohio St. 1001 [18-1001] ET SEQ., AND SHOULD NO LONGER BE RELIED UPON FOR INTERPRETATION OF 18 Ohio St. 1001 [18-1001] (CHANGE OF STATUS) CITE: 18 Ohio St. 1.1 [18-1.1], 18 Ohio St. 541 [18-541], 18 Ohio St. 594 [18-594], 18 Ohio St. 851 [18-851], 18 Ohio St. 1001 [18-1001], OPINION NO. 71-114 (WITHDRAWN — OVERRULED) (JANIE SIMMS HIPP)